Citation Nr: 0509886	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veteran Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.  Other procedural history will be delineated 
below as required for the current appellate review.

The RO has treated the appellant's current claim as having 
been reopened and then denied on the substantive merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

To summarize pertinent prior history, the appellant's basic 
claim was before the Board in April 1996.  At that time, it 
was noted that he had recognized service in the regular 
Philippine Army in the service of the Untied States Armed 
Forces, including recognized guerilla service, from December 
1941 to May 1942 and from November 1944 to June 1946.  

As noted in the Board decision at that time, the service 
department had initially certified the appellant as having 
had service with the Army of the United States from July 1942 
to June 1947.  However, it was also noted that a 
redetermination in November 1953 revoked his status as a 
member of the Army of the United States.  It was further 
certified that any service the appellant had was as a member 
of the Philippine Army.  The service department was noted to 
have certified that the appellant had valid military service 
in the regular Philippine Army in the service of the United 
States Armed Forces and some periods of recognized guerrilla 
service.  This determination had been confirmed by the 
service department in June 1995.   [It is also noted that 
various memoranda are in the file relating to the 
circumstances of these certifications and the periods 
involved, etc.]

In a subsequent decision by the Board in September 1999, it 
was found that there was no clear and unmistakable error 
(CUE) in the prior Board decision of 1996.  

In April 2000, a corrected decision was rendered by the Board 
which remedied a singular problem with the 1999 decision, 
namely that the claim number has been inadvertently 
misprinted.  The substance of the decision was the same as 
the Board decision of 1999.

In January 2001, the case was again before the Board.  At 
that time, the Board noted that the appellant's military 
service had been certified as having been from December 1941 
to May 1942, and from November 1944 to June 1946, consisting 
of recognized guerrilla service and service in the Regular 
Philippine Army in the service of the Armed Forces of the 
United States.

The Board further noted in the January 2001 decision that the 
service department had in fact initially certified him as 
having valid service from July 1942 to June 1947, but a 
subsequent service department redetermination performed in 
November 1953 had revoked his status as a member of the Army 
of the United States.

The Board concluded by stating that since the VA is bound by 
the determination of the service department,

(a)ccordingly, for the appellant to 
succeed in any future claim for VA 
nonservice-connected pension, he should 
direct any additional evidence or 
argument to the relevant service 
department in an attempt to have that 
department change its presently existing 
determination that the appellant had no 
service as a member of the Army of the 
United States.  As before, the 
appellant's application for VA 
nonservice-connected pension benefits 
must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App,. 426 
(1994).  (emphasis added)

Since then, the appellant has submitted several documents 
dated in 2002 and emanating from various Army Review Boards 
and other service and military organizations and departments 
which indicate that, in pertinent part, that a "a favorable 
decision" had been made in his application for correction of 
military records.   (emphasis added)

One such document, said to have been furnished in August 
2002, reflects that records' correction had been accomplished 
under certain regulations by "directing that all Department 
of the Army records be corrected by removing from his record 
and destroying the National Personnel Records NA Form 130387 
(Certificate of Military Service) issued on 14 December 
1992."  (emphasis added)

Another document dated in August 2002 was said to attach a 
certificate evidencing the correction made by the Army Board 
for Correction of Military Records.

A letter is of record to the appellant from the NPRC to the 
effect that a WD-AGO Form 53-98 had been issued in lieu of 
one that had been lost.  

Another letter is of record from the Army Board for 
Correction of Military Records to the effect that in response 
to the appellant's letter of August 2002 stating that VA 
would not accept official certification of his service based 
on approved proceedings by the Board on May 23, 2003, these 
letters had apparently preceded a response made to him in 
February 2003 which should have concluded the matter.  That 
letter included a copy of that response and his certificate 
of service. 

In the interim, the RO has submitted several VA Forms 21-3101 
to the NGA noting that since the appellant now claimed he 
reacquired his status with the 14th Infantry (AUS), 
additional clarification was required as to what exactly had 
been corrected which confirmed that he had reacquired his 
Army status following revocation of such status in 1953.

A response was received in November 2004 to the effect that 
"no change warranted in the revocation dtd in 1953".  
(emphasis added)

Thus, the Board finds that the actual status of the 
appellant; certified, recertified and/or revoked service 
status remains very confusing.  

Since this is pivotal to his claim, and since the Board last 
informed him that the only recourse was to go to the service 
department for review, which he has apparently done, the 
Board has no choice but to return the case for clarification.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the service 
department directly and obtain all 
revised documentation and clarification 
as to the appellant's exact status in all 
regards to his service.  

This should be confirmed in writing with 
careful delineations of all actions, any 
official changes which have been made, 
and the impact on other documentation 
these changes may or may not make.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the appellant, a SSOC 
should be issued and the appellant should 
be afforded an opportunity to respond, 
after which the case should be returned 
to the Board.  

The appellant need do nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

